Case: 1:19-cv-03171 Document #: 1-12 Filed: 05/10/19 Page 1 of 4 PageID #:244




                                                                   Exhibit J
 Case: 1:19-cv-03171 Document #: 1-12 Filed: 05/10/19 Page 2 of 4 PageID #:245




                                                                                                       Brian J. Brandstetter
                                                                                                 Assistant General Counsel
                                                                                            bbrandstetter@wentwood.com
                                                                                                   Direct Dial: 817-349-7345



                                                             January 7, 2019

 VIA E-MAIL
DDavenport@Winthrop.com

David A. Davenport, Esq.
Winthrop & Weinstine, P.A.
225 South Sixth Street
Suite 3500
Minneapolis, Minnesota 55402


Re:       Urban Danville Limited Partnership (the Partnership")
         Urban 8 Danville Corporation (the General Partner" or the GP)
         Vermilion House Apartments (the 'Project" or the Property")
         Nationwide Affordable Housing Fund 4, LLC, formerly known as Nationwide
         Affordable Housing Fund IV: A Provident Tax Credit Fund, LLC (the ®Fund")
         SCDC, LLC (the Special Limited Partner" or the SLP")


Dear Mr. Davenport:

      I write on behalf of the SLP and the Fund. This letter is in response to your letter dated
December 28, 2018. Suffice it to say we disagree with the allegations and accusations contained
therein. You take the position that the Fund and the SLP were playing some sort of game of
"gotcha". Nothing is further from the truth, which is that the SLP and the Fund simply asked that
what was claimed to have been sent in February of 2018 be sent again, because it was never
received. Now, after multiple requests by the SLP and the Fund for the information that your
client allegedly sent in February of 2018, the additional truth comes out that your client has
absolutely no proof other than that he believes the notice was sent via certified or registered
mail. Are you to have us believe that Mr. Delman didn't even retain a copy of the notice he
claims was sent? According to the U.S. Postal Service website, tracking on certified and
registered mail is available for two years. I would suggest that you or your client track the



                 2560 River Park Dr,, Suite 320   Fort Worth, Texas 76116   Tel{817) 377-3311 Fax (817)377-2426
 Case: 1:19-cv-03171 Document #: 1-12 Filed: 05/10/19 Page 3 of 4 PageID #:246



David A. Davenport, Esq.
Winthrop & Weinstine, P.A.
January 7, 2019
Page 2 of 3


package you claim was sent and that you send us a full (unaltered and not cleaned or stripped)
native-format copy of the original notice, so that we can confirm from the metadata that it was at
least prepared at that time. If your client cannot even produce that, then you and your client
should at least have the decency to admit the notice was never sent, the appraisal was never sent,
and stop claiming that "believing" something was sent is the equivalent of actually sending it.

    Your argument that the SLP and Fund "were aware" that the GP "believed" it had exercised
the option has no merit. Even if true, that is insufficient to comply with the terms of the Urban
Danville Limited Partnership Amended and Restated Agreement of Limited Partnership dated
August 15, 2003, as amended (the "LPA''). Section 6.16 of the LPA specifically requires the GP
to exercise the option by "delivering ... written notice of such exercise" and that the written
notice, "shall specify that the Option otherwise is exercised without condition or qualification."
No such written notice was delivered.

    With regard to the July 24, 2018 email attached to the Complaint in Urban 8 Fox Lake
Corporation, et al. v. Nationwide Affordable Housing Fund 4, LLC, et al., Court File No. 1:18-
cv-06109 (N.D. Ill.) (the "Fox Lake Litigation"), I would request that you produce a full
(unaltered and not cleaned or stripped) copy of that email in native format so that we can
determine if it was ever actually sent, when it was sent, and if it was sent to a proper email
address. We also ask that you check with Mr. Delman as to whether he ever received a
notification that the email, if sent, was not delivered. As previously related, the Fund and the
SLP have no record of it ever being received.

    The SLP and the Fund will not confirm that the GP timely exercised its purchase option
under the LP A, as you demand. To date, neither you nor your client has provided even one
scintilla of evidence that the required written notice was even sent, much less delivered.
"Believing" a notice was delivered is a far cry from actually delivering the notice.

   All of the above being said, the SLP and the Fund would be happy to entertain a purchase of
their interests in the Partnership in lieu of a sale of the Property. The consideration paid for the
interests would have to be agreed upon by the parties, including the determination of the Fair
 Case: 1:19-cv-03171 Document #: 1-12 Filed: 05/10/19 Page 4 of 4 PageID #:247



 David A. Davenport, Esq.
 Winthrop & Weinstine, P.A.
 January 7,2019
 Page 3 of 3


Market Value of the Property as an element of the value of the interests, and would have to
follow the relevant terms of the LPA pursuant to Sections 6.5 (H) and 5.2 (B) of the LPA, and
assuming the Partnership were wound up, dissolved, and all of its assets distributed to all of its
partners. In other words, the Sale Preparation Fee would be paid in step 12 of the dispositions
waterfall contained in Section 5.2 (B) of the LPA for purposes of calculating the amounts due to
the SLP and the Fund for their interests in the Partnership, and not in the manner you and your
client claim in the Fox Lake Litigation.

      If your client would like to purchase the interests of the SLP and the Fund as set forth herein,
please let me know. Otherwise, the SLP reiterates its request that the Project be marketed for
sale.


                                                Sincerely,




                                                Brian Brandstetter




cc:      Dave Sebastian, President, Wentwood Capital Advisors, LP (via e-mail)
         Tami Holtz, Wentwood Capital Advisors, L.P. (via e-mail)
